Tilson, Judge:
This appeal involved the question of whether or not there should be included as a part of the dutiable values of the merchandise the amount of the so-called British purchase tax. The identical question was involved in United-States v. Pitcairn, C. A. D. 334, wherein it was held that the appraiser erroneously included the said British purchase tax as a part of the dutiable values.
This appeal has been submitted upon a stipulation wherein counsel have agreed that the issues herein are similar in all material respects to the issues involved in the Pitcairn case, supra, and the record in that case has been admitted in evidence herein.
Upon the facts and the law I find and hold the proper dutiable export values, of the merchandise covered by this appeal to be the values found by the appraiser, less any amount added under duress. Judgment will be rendered accordingly.